114 Ga. App. 638 (1966)
152 S.E.2d 576
THONI OIL MAGIC BENZOL GAS STATIONS, INC.
v.
KIMSEY.
42373.
Court of Appeals of Georgia.
Argued October 5, 1966.
Decided November 1, 1966.
Rehearing Denied November 16, 1966.
Wallace, Wallace & Driebe, Charles J. Driebe, for appellant.
Quillian & Quillian, Kelley Quillian, Sam G. Dettelbach, for appellee.
BELL, Presiding Judge.
It is undisputed in this case that the employer was a corporation; that the deceased was an employee of the corporation; and that the notice of rejection of the terms of the Workmen's Compensation Act, filed with the board and posted on the corporate premises where the *639 employee was killed, was signed in the name of an individual only and contained no reference whatsoever to the corporate employer. Held:
Under these facts the notice of rejection did not purport to be an undertaking of the corporation but merely the individual undertaking of the signer. See Broyles v. Kirkwood Court Apartments, 97 Ga. App. 384 (103 SE2d 97). A corporation is an artificial person created by law. The corporate identity is entirely separate from the identity of its officers and stockholders. A corporation and even its sole owner are two separate and distinct persons. Waycross Air-Line R. Co. v. Offerman & W. R. Co., 109 Ga. 827 (35 S.E. 275); Newton Mfg. Co. v. White, 42 Ga. 148; Shingler v. Shingler, 184 Ga. 671 (3) (192 S.E. 824); Garmany v. Lawton, 124 Ga. 876, 879 (1) (53 S.E. 669, 110 ASR 207).
The trial judge properly affirmed the award of the board based on its finding that the corporate employer had not rejected the Act and was bound by its terms.
It is unnecessary to consider the remaining enumeration of error as the question it raises is moot.
Judgment affirmed. Jordan and Eberhardt, JJ., concur.